      Case 4:20-cv-01115-KGB Document 9 Filed 10/14/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

TODD WELDON SMITH                                            PLAINTIFF

v.                      No. 4:20-cv-1115-DPM

NORTHLAND CAPITAL FINANCIAL
SERVICES, LLC and CHARLES SCHINDLER                      DEFENDANTS

                                ORDER
     This case is related to 4:19-cv-280-KGB. Judge Baker has agreed
to accept a transfer, and that would promote judicial economy. The
Court therefore directs the Clerk to reassign this case to Judge Baker.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
